PER CURIAM.
Damion J. Green appeals the summary denial of his rule 3.850 motion for post-conviction relief. Appellant alleges that *976trial counsel was ineffective at the sentencing hearing in lower court case 05-304 for failing to present evidence of substantial assistance and the State’s offer to mitigate his sentence. The trial court denied appellant’s rule 3.850 motion as legally insufficient, and attached the plea form from lower court cases 01-13439, 01-4570 and 04-8826 to refute the claim. The trial court stated that appellant entered into guilty pleas in these cases and received an agreed upon sentence for each case. We affirm.
Appellant’s motion for post-conviction relief does not detail with sufficient particularity the ineffectiveness claim. Appellant should have explained the nature of the assistance he provided to the State and that the State agreed that his assistance was sufficient to warrant a recommendation for mitigation. Otherwise, the court would have no ground to mitigate his sentence for assistance to the State. Further, the fact that he alleges that the State offered mitigation suggests that the offer was in connection with the drug offenses, not the fleeing and eluding charges. See, e.g., § 893.135(4), Fla. Stat.

Affirmed.

STONE, WARNER and SHAHOOD, JJ., concur.